              Case 2:18-bk-19004-VZ                   Doc 97 Filed 02/15/19 Entered 02/15/19 18:29:55                                      Desc
                                                       Main Document     Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    M. Jonathan Hayes (Bar No. 90388)
    Matthew D. Resnik (Bar No. 182562)
    Roksana D. Moradi-Brovia (Bar No. 266572)
    RESNIK HAYES MORADI LLP
    17609 Ventura Blvd., Suite 314
    Encino, CA 91316
    Telephone: (818) 285-0100
    Facsimile: (818) 855-7013
    jhayes@RHMFirm.com


        Individual appearing without an attorney
        Attorney for: Debtor
                                             UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO. 2:18-bk-19004-VZ
                                                                                CHAPTER: 11

                          JONG UK BYUN,
                                                                                NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
                                                                                CASE RE: (title of motion 1): STIPULATION TO
                                                                                CONTINUE DEADLINE TO OBJECT TO CLAIMS

                                                                  Debtor(s)


PLEASE TAKE NOTE that the Order titled ORDER APPROVING STIPULATION TO CONTINUE DEADLINE TO
OBJECT TO CLAIMS was lodged on (date) 2/15/2019 and is attached. This Order relates to the pleading which is
Docket No. 96.




1    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:18-bk-19004-VZ   Doc 97 Filed 02/15/19 Entered 02/15/19 18:29:55   Desc
                         Main Document     Page 2 of 5




                         EXHIBIT A
Case 2:18-bk-19004-VZ        Doc 97 Filed 02/15/19 Entered 02/15/19 18:29:55       Desc
                              Main Document     Page 3 of 5


 1    M. Jonathan Hayes (Bar No. 90388)
      Matthew D. Resnik (Bar No. 182562)
 2    Roksana D. Moradi-Brovia (Bar No. 266572)
      RESNIK HAYES MORADI LLP
 3    17609 Ventura Blvd., Suite 314
      Encino, CA 91316
 4    Telephone: (818) 285-0100
      Facsimile: (818) 855-7013
 5    jhayes@RHMFirm.com
 6    Attorneys for Debtor
      Jong Uk Byun
 7
 8                        UNITED STATES BANKRUPTCY COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                     LOS ANGELES DIVISION
11 In re                                         )   Case No. 2:18-bk-19004-VZ
                                                 )
12                                               )   Chapter 11
                 JONG UK BYUN,                   )
13                                               )   ORDER APPROVING STIPULATION
                                                 )   TO CONTINUE DEADLINE TO
14                                       Debtor. )   OBJECT TO CLAIMS
                                                 )
15                                               )
                                                 )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20
21
           Jong Uk Byun, the Debtor and Debtor-In-Possession in the above captioned case
22
     (the “Debtor”), Packo Investment, Bae Family Trust, Soo Yeong Kim, Mohamed Sanfaz,
23
     and Toni Ko, (the “Secured Creditors” and collectively the “Parties”) by and through their
24
     respective counsel, having filed a STIPULATION TO CONTINUE DEADLINE TO
25
     OBJECT TO CLAIMS with the Court on February 15, 2019, as Docket No. 96, and good
26
     cause appearing therefor,
27
28
Case 2:18-bk-19004-VZ    Doc 97 Filed 02/15/19 Entered 02/15/19 18:29:55          Desc
                          Main Document     Page 4 of 5


 1        IT IS HEREBY ORDERED THAT:
 2        1. The Stipulation is APPROVED; and
 3        2. The deadline for the Debtor to file Objections to the claims of the Parties herein
 4           (and not any other creditors) for approximately 30 days to May 2, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         Case 2:18-bk-19004-VZ                   Doc 97 Filed 02/15/19 Entered 02/15/19 18:29:55                                      Desc
                                                  Main Document     Page 5 of 5


                                                  PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/15/2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
    •   Hal D Goldflam hgoldflam@frandzel.com, bwilson@frandzel.com
    •   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.co
        m;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
    •   David W. Meadows david@davidwmeadowslaw.com
    •   Katrina M Miller kmiller@pskfirm.com
    •   Kelly L Morrison kelly.l.morrison@usdoj.gov
    •   Daniel E Park dpark@parksylvalaw.com
    •   Darren L Patrick dpatrick@omm.com
    •   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
    •   Valerie Smith claims@recoverycorp.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 2/15/2019 I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Hon. Vincent P. Zurzolo
U.S. Bankruptcy Court                                                           Jong Uk Byun
Central District – LA Branch                                                    8201 Santa Fe Ave.
255 E. Temple Street, Suite 1360                                                Huntington Park, CA 90255
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 2/15/2019 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/15/2019                      Ja’Nita Fisher                                                 /s/ Ja’Nita Fisher
 Date                          Printed Name                                                    Signature

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
